978 F.2d 1255
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Wade JACKSON, Plaintiff-Appellant,v.Sheriff of HENRICO COUNTY, Defendant-Appellee.
No. 92-6611.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 25, 1992Decided:  October 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-1)
John Wade Jackson, Appellant Pro Se.
Sarah Jane Chittom, Shuford, Rubin & Gibney, Richmond, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
John Wade Jackson appeals the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Sheriff of Henrico, No. CA-92-1 (E.D. Va.  May 11, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED